DETAILED ACTION
This Notice of Allowability is in response to application filed on June 10, 2019. Claims 1 and 4-16 are pending of which claims 1 and 14-16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Japanese Patent Application No. 2018-114969 flied on June l 5, 201.8.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit and judging unit in claim 1, determination unit in claim 2, and obtaining unit, judging unit and transfer unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure described in at least paragraph 21 and 42 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sok K. Hong (Reg. No. 64,719) on 05/19/2022.
The application has been amended as follows:
(Currently Amended)	An electronic control apparatus, comprising:
	an obtaining unit configured to obtain data transmitted via a network in a system; [[and]]
	a determination unit configured to determine, based on the data obtained by the obtaining unit, a transmission state of the data; 
a judging unit configured to judge presence or absence of an anomaly in the data obtained by the obtaining unit, based on [[a]]the transmission state of the data; and
an informing apparatus informs a user of a judgment result, wherein
	the judging unit is configured to judge that an anomaly is present in the data, when the transmission state of the data is a transmission stopped state, 
the determination unit is configured to determine, based on first data obtained by the obtaining unit, a transmission state of second data whose transmission source is an information processor that is a destination of the first data, and
the judging unit is configured to judge that an anomaly is present in the second data, when the transmission state of the second data obtained by the obtaining unit is the transmission stopped state.

(Canceled).

(Canceled).

(Currently Amended)	The electronic control apparatus according to claim [[3]]1, wherein
	the first data includes an instruction instructing the information processor to execute or stop transmission of data, and
	the determination unit is configured to determine that the transmission state of the second data is a transmission execution state or the transmission stopped state in accordance with the instruction included in the first data.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, wherein
	when third data cyclically outputted by an information processor communicatively coupled to the network is not obtained for a predetermined period, the determination unit is configured to determine that a transmission state of the third data is the transmission stopped state; and
	when the transmission state of the third data obtained by the obtaining unit is the transmission stopped state, the judging unit is configured to judge that an anomaly is present in the third data.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, wherein
	when third data cyclically outputted by an information processor communicatively coupled to the network is not obtained for a predetermined period, the determination unit is configured to determine that a transmission state of fourth data is the transmission stopped state, the fourth data being different from the third data whose transmission source is the information processor, and
	when the transmission state of the fourth data obtained by the obtaining unit is the transmission stopped state, the judging unit is configured to judge that an anomaly is present in the fourth data.

(Original)	The electronic control apparatus according to claim 6, wherein
	the determination unit is configured to determine that the transmission state of the fourth data is a transmission execution state or the transmission stopped state in accordance with an instruction included in fifth data whose destination is the information processor,
	the fifth data includes the instruction instructing the information processor to execute or stop transmission of data, and
	when the transmission state of the fourth data obtained by the obtaining unit is the transmission stopped state, the judging unit is configured to judge that an anomaly is present in the fourth data.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, further comprising:
	a storage unit configured to store, in association with one another, i) an identifier of an information processor communicatively coupled to the network, ii) data whose transmission source is the information processor, and iii) the transmission state of the data whose transmission source is the information processor, wherein
	the determination unit is configured to change the transmission state stored in the storage unit using the transmission state determined by the determination unit, and
	the judging unit is configured to perform judgment based on the transmission state stored in the storage unit.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, further comprising:
	a storage unit that stores, in association with one another, i) the data transmitted between a plurality of information processors communicatively coupled to the network and ii) the transmission state of the data, wherein
	the determination unit is configured to change the transmission state stored in the storage unit using the transmission state determined by the determination unit, and
	the judging unit is configured to perform judgment based on the transmission state stored in the storage unit.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, wherein
	when a power supply of an information processor communicatively coupled to the network is in an ON state, the determination unit is configured to determine that data whose transmission source is the information processor is in a transmission execution state, and
	when the power supply of the information processor is in an OFF state, the determination unit is configured to determine that the data whose transmission source is the information processor is in the transmission stopped state.

(Currently Amended)	The electronic control apparatus according to claim [[2]]1, wherein
	when a state of an information processor is a diagnostic mode or a program updating mode, the determination unit is configured to determine that data whose transmission source is the information processor is in the transmission stopped state.

(Original)	The electronic control apparatus according to claim 1, wherein
	the network is a bus network including a plurality of buses,
	the electronic control apparatus is provided for a plurality of buses, and
	the obtaining unit of the electronic control apparatus is configured to obtain data from the plurality of buses.

(Original)	The electronic control apparatus according to claim 1, wherein
	the network is a bus network including a plurality of buses,
	a plurality of electronic control apparatuses are provided for the plurality of buses, the plurality of electronic control apparatuses each being the electronic control apparatus, and
	the obtaining unit in each of the plurality of the electronic control apparatuses is configured to obtain data from each of the plurality of buses.

(Currently Amended)	A monitoring method performed by an electronic control apparatus, the monitoring method comprising:
	obtaining data transmitted via a network in a system; [[and]]
	determining, based on the data obtained, a transmission state of the data;
	judging that an anomaly is present in the data obtained, when [[a]]the transmission state of the data is a transmission stopped state;
determining, based on first data obtained, a transmission state of second data whose transmission source is an information processor that is a destination of the first data;
judging that an anomaly is present in the second data, when the transmission state of the second data obtained by the obtaining unit is the transmission stopped state; and
informing, via an informing apparatus, a user of a judgment result.

(Currently Amended)	A non-transitory computer-readable recording medium for use in a computer, the non-transitory computer-readable recording medium having a computer program recorded thereon for causing the computer to execute:
	obtaining data transmitted via a network in a system; [[and]]
	determining, based on the data obtained, a transmission state of the data;
	judging that an anomaly is present in the data obtained, when [[a]]the transmission state of the data is a transmission stopped state;
determining, based on first data obtained, a transmission state of second data whose transmission source is an information processor that is a destination of the first data;
judging that an anomaly is present in the second data, when the transmission state of the second data obtained by the obtaining unit is the transmission stopped state; and
informing, via an informing apparatus, a user of a judgment result.

(Currently Amended)	A gateway apparatus, comprising:
	an obtaining unit configured to obtain data transmitted via a network in a system;
a determination unit configured to determine, based on the data obtained by the obtaining unit, a transmission state of the data; 
	a judging unit configured to judge that an anomaly is present in the data obtained by the obtaining unit, when [[a]]the transmission state of the data is a transmission stopped state; [[and]]
	an informing apparatus configured to inform a user of a judgment result; and
	a transfer unit configured to stop information processor transmitted data,
wherein
the determination unit is configured to determine, based on first data obtained by the obtaining unit, a transmission state of second data whose transmission source is an information processor that is a destination of the first data, and
the judging unit is configured to judge that an anomaly is present in the second data, when the transmission state of the second data obtained by the obtaining unit is the transmission stopped state.

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references of record are Litichever et al. (US 2015/0020152), Otsuka et al. (US 2015/0358351), and Kurita (US 2019/0384771).
Litichever et al. teaches security system for protecting a vehicle electronic system by selectively intervening in the communications path in order to prevent the arrival of malicious messages at ECU s, in particular at the safety critical ECU s. The security system includes a filter which prevents illegal messages sent by any system or device communicating over a vehicle communications bus from reaching their destination. The filter may, at its discretion according to preconfigured rules, send messages as is, block messages, change the content of the messages, request authentication or limit the rate such messages can be delivered, by buffering the messages and sending them only in preconfigured intervals.
Otsuka et al. teaches in order to detect and prevent attacks in which the network is infested with unauthorized data to cause malfunction, the invention aims, on the basis of network cycle information, to detect errors and to prevent unauthorized data forwarding in a network system such as a vehicle-mounted network. This network device is provided with a communication unit which receives data, a time management unit which manages the reception time at which data is received, and a control unit which processes data. If, for received data used as a reference, first data is received having the same identifier and a reception interval shorter than a prescribed cycle, the control unit waits to receive data having the same identifier as the first data from the reception time of the received data used as a reference up until the prescribed cycle has elapsed, and if during this interval second data is received having the same identifier as the first data, the control unit determines that an error has occurred and performs cycle abnormality detection processing.
Kurita teaches an extracting device includes at least one memory configured to store instructions and at least one processor configured to execute the instructions to generate a predetermined-value set of the predetermined value that appears at the same appearance intervals, based on a predetermined value identifying a message and an appearance interval of the predetermined value that is derived from a timestamp of the message. The at least one processor configured to execute the instructions to extract a predetermined-value sequence indicating a sequence of the messages from the predetermined-value set. 
Litichever et al. (US 2015/0020152), Otsuka et al. (US 2015/0358351), and Kurita (US 2019/0384771), either taken by itself or in any combination, fail to disclose or suggest limitation “a judging unit configured to judge presence or absence of an anomaly in the data obtained by the obtaining unit, based on the transmission state of the data; and an informing apparatus informs a user of a judgment result, wherein the judging unit is configured to judge that an anomaly is present in the data, when the transmission state of the data is a transmission stopped state, the determination unit is configured to determine, based on first data obtained by the obtaining unit, a transmission state of second data whose transmission source is an information processor that is a destination of the first data, and the judging unit is configured to judge that an anomaly is present in the second data, when the transmission state of the second data obtained by the obtaining unit is the transmission stopped state” in combination with other limitations as recited by independent claim 1. 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492